Case 8:18-cv-01062-VMC-TGW Document 69-3 Filed 11/16/18 Page 1 of 8 PageID 602




            Exhibit 2:
     Plaintiff’s
   Responses to
    Defendant’s
    First Set of
  Interrogatories
Case 8:18-cv-01062-VMC-TGW Document 69-3 Filed 11/16/18 Page 2 of 8 PageID 603
Case 8:18-cv-01062-VMC-TGW Document 69-3 Filed 11/16/18 Page 3 of 8 PageID 604
Case 8:18-cv-01062-VMC-TGW Document 69-3 Filed 11/16/18 Page 4 of 8 PageID 605
Case 8:18-cv-01062-VMC-TGW Document 69-3 Filed 11/16/18 Page 5 of 8 PageID 606
Case 8:18-cv-01062-VMC-TGW Document 69-3 Filed 11/16/18 Page 6 of 8 PageID 607
Case 8:18-cv-01062-VMC-TGW Document 69-3 Filed 11/16/18 Page 7 of 8 PageID 608
Case 8:18-cv-01062-VMC-TGW Document 69-3 Filed 11/16/18 Page 8 of 8 PageID 609
